Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	 This is the initial office action based on the application filed on October 04, 2019, which claims 1-20 have been presented for examination.  Claims 1-20 are pending, of which claim 1, claim 10 and claim 19 are in independent form.
Priority
3.	The instant application is a continuation of application 15/849,812 which filed on 12/21/2017(now PAT 10585664).
Remarks
4. 	Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP § 2141.02 and § 2123.
Information Disclosure Statement
5.	Information disclosure statement filed on 10/04/2019 has been reviewed and considered by Examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
6.	Claims 1, 10 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 1, 10 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. These claims recite receiving an input stream; processing the input stream, wherein the step of processing comprises determining that at least one input span of the input stream intersects at least one filter span, wherein the at least one filter span delineates a change present in a second stream; and emitting a statement for the determined at least one input span of the input stream, wherein no statement is emitted for input spans that are not determined to correspond to the at least one filter span.
The limitation of “receiving an input stream”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, nothing in the claim element precludes the step from practically being performed in the mind.  Similarly, the “processing the input stream, wherein the step of processing comprises determining that at least one input span of the input stream intersects at least one filter span, wherein the at least one filter span delineates a change present in a second stream”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Similarly, the limitation of “emitting a statement for the determined at least one input span of the input stream, wherein no statement is emitted for input spans that are not determined to correspond to the at least one filter span”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, these claims recite an abstract idea. 
This judicial exception is not integrated into a practical application.  In particular, these claims only recite additional elements – using a memory and a processor to receiving an input stream, processing the input stream and emitting a statement for the determined at least one input span of the input stream.  The processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of obtain, generate, traverse and output) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea 
These claims (1, 10 and 19) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a memory and a processor to perform these steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. These claims (1, 10 and 19) are not patent eligible.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10585664. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 10,379,993 teaches includes all the features of claim 1 of the instant application.  This is a non-statutory double patenting rejection.  
10 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10585664. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of U.S. Patent No. 10,379,993 teaches includes all the features of claim 10 of the instant application.  This is a non-statutory double patenting rejection.  
Claim 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10585664. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 15 of U.S. Patent No. 10,379,993 teaches includes all the features of claim 19 of the instant application.  This is a non-statutory double patenting rejection.  

Instant Application 16/592953
Patent No. 10585664
1. A method of operating a lexer, comprising: 

receiving an input stream; 
processing the input stream, wherein the step of processing comprises determining that at least one input span of the input stream intersects at least one filter span, wherein the at least one filter 
emitting a statement for the determined at least one input span of the input stream, wherein no statement is emitted for input spans that are not determined to correspond to the at least one filter span.


identifying, using at least one processor, a plurality of concrete implementations of a method invocation of the representation of the application source code;
selecting, based at least in part on a history of a traverse of the 
traversing, one or more concrete implementations of the set of concrete implementations, where a concrete implementation of the one or more concrete implementations is visited before the method invocation when an associated location of the concrete implementation is before the method innovation and the concrete implementation is visited after the method invocation when the associated location is after the method innovation;
storing metadata, wherein the metadata comprises one or more class 
identifying whether any of the one or more class names are an instances of at least one class which the concrete implementations are a part of;
searching the one or more identified classes for the concrete implementations of the method invocation;
traversing the one or more identified classes where the concrete implementation of the method invocation is found;
updating the history of the traverse; and
providing a set of identified vulnerabilities, the set of identified vulnerabilities based at least in part on the updated history of the traverse.


See claim 2

See claim 3
Claim 4
See claim 4
Claim 5
See claim 5
Claim 6
See claim 6
Claim 7
See claim 7
Claim 8
See claim 1
Claim 9
See claim 1
10. A computer program product comprising: a computer-readable storage device; and a computer-readable program code stored in the computer-readable storage device, the computer readable program code containing instructions executable by a processor of a computer system to implement a method of operating a lexer, the method comprising: 

receiving an input stream; 
processing the input stream, wherein the step of processing comprises determining that at least one input span of 
emitting a statement for the determined at least one input span of the input stream, wherein no statement is emitted for input spans that are not determined to correspond to the at least one filter span.

a computer-readable storage device; and
a computer-readable program code stored in the computer-readable storage device, the computer readable program code containing instructions executable by a processor of a computer system to implement a method for comparing at least two structured data files, the method comprising:
polling at least one network device for data files;
determining a structural difference between a first data file and a second data file;

creating at least one patch file based on said structural difference;
extracting at least one span from said at least one patch file, wherein said at least one span is defined by a starting point byte and a length measured in bytes;
performing a lexer operation using said at least one span as a limiting criterion to limit an output of said lexer to statements that include said at least one span; and
outputting said statements indicating changes in a configuration between said first and second data files.


See claim 9
Claim 12
See claim 10
Claim 13
See claim 11
Claim 14
See claim 12
Claim 15
See claim 13

See claim 14
Claim 17
See claim 8
Claim 18
See claim 8
19. A computer system, comprising: a processor; a memory coupled to said processor; and a computer readable storage device coupled to the processor, the storage device containing instructions executable by the processor via the memory to implement a method for comparing at least two structured data files, the method comprising: 

receiving an input stream; 
processing the input stream, wherein the step of processing comprises determining that at least one input span of the input stream intersects at least one filter span, wherein the at least one filter span delineates a change present in a second stream; and 


a processor;
a memory coupled to said processor; and
a computer readable storage device coupled to the processor, the storage device containing instructions executable by the processor via the memory to implement a method for comparing at least two structured data files, the method comprising:
polling at least one network device for data files;
determining a structural difference between a first data file and a second data file;
identifying data included in said first data file that contributes to an output file, wherein said identifying includes identifying sections of said first data file;

extracting at least one span from said at least one patch file, wherein said at least one span is defined by a starting point byte and a length measured in bytes;
performing a lexer operation using said at least one span as a limiting criterion to limit an output of said lexer to statements that include said at least one span; and
outputting said statements indicating changes in a configuration between said first and second data files.


See claim 15


Claim Rejections - 35 USC § 103
	 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 1-20 rejected under 35 U.S.C. 103 as being obvious over Hitachi et al. (“Job Management Partner 1 Version 10 Job Management Partner 1/Advanced Shell Description, User's Guide, Reference, and Operator's Guide”, herein after Hitachi) and further in view of over Gu et al. (US 20030212712, herein after Gu).

Claim 1 is rejected, Hitachi teaches a method of operating a lexer, comprising(Hitachi, page 1, Description section): 
receiving an input stream(Hitachi, page 6-7, content file abc.txt, abcd.txt, wxy.txt and wxyz.txt); 
processing the input stream, wherein the step of processing comprises determining that at least one input span of the input stream intersects at least one filter span, wherein the at least one filter span delineates a change present in a second stream(Hitachi, page 1-2, diff command (compared two files).  Page 2, -y, --side-by-side
Specifies that the symbols >, <, |, \, and / are to be used to indicate the difference information.
The >, <, |, \, and / symbols are output only for lines in which there is a difference in terms of line addition, deletion, or change or whether an end-of-line code is used; no symbol is output for lines in which there are no differences. The path-name-1 and path-name-2 lines are combined on one lineand output side by side.
If the length of one combined line exceeds 130 columns, the lengths of the path-name-1 and path-name-2 lines are adjusted before the lines are output.  
Hitachi, page 3, Display formats
The diff command provides the three display  formats shown below for displaying the differences between files. The output format that is used depends on the specification of options.
Format





Meaning
Traditional display format
This output format is used when none of the -c, -C, -q, -u, -U and -y options is specified.
This format displays the differences between the two files, as well as the start and end positions of the differences.In between the start and end positions, it displays the following symbols, which represent the differences:
a: Added
d: Deleted
c: Changed

If a difference extends across multiple lines, the numbers of the start and end lines are shown separated by thecomma (,).
A difference from path-name-1 and a difference from path-name-2 are displayed in 

Hiitachi, page 8, Specify the -w option to ignore all spaces and tabs in a line.
C:\TEMP>%ADSH_OSCMD_DIR%\diff -w abc.txt abcd.txt 
1c1 
< aaaaaaaaaaa 
--- 
> aaAAAAAaaaa 
3c3 
< bbbbbbbb 
--- 
> bbBBBbbb
Hitachi, page 9, Specify the -y option and display line additions, deletions, and changes with the >, <, and | symbols.
C:\TEMP>%ADSH_OSCMD_DIR%\diff -y wxy.txt wxyz.txt 

aaaaaaaaaaa 		  aaaaaaaaaaa 

bbbbbbbb 			| bbbBBBbb 


cccccccccccccccc 	  	  cccccccccccccccc 
dddddddddddd 		  dddddddddddd 
eeeeeeeeeeee 		< 
fffffffffffffff 	  		  fffffffffffffff 
ggggggggg 		  	  ggggggggg 
> hhhhhhhhhhhhhhhhhh

);  and 
emitting a statement for the determined at least one input span of the input stream, wherein no statement is emitted for input spans that are not determined to correspond to the at least one filter span(Hitachi, page 1-2, diff command (compared two files).  Hitachi, page 2, 
--suppress-common-lines
Specifies that lines that have no differences are not to be output. This option takes effect when it is specified together with the -y option.  Hitachi, page 9, Specify the -y option to display lines in side-by-side format and also specify the --suppress-common-lines option to suppress output of lines that have no differences.
C:\TEMP>%ADSH_OSCMD_DIR%diff -y --suppress-common-lines wxy.txt wxyz.txt 
bbbbbbbb 		| bbbBBBbb 
eeeeeeeeeeee 	< 

).  
The Office would like to use prior art Gu to back up Hitichi to further teach limitation
input stream(Gu, paragraph [0037-0040], In response to the operations above on the original and new byte streams to determine insertion and deletion content, the pre-processing algorithm returns additional information regarding the differences 310. This information includes, but is not limited to, information as to where the differences start in the two byte streams, and the sizes of the two sub -streams of the original byte streams without the longest common prefix and the longest common suffix.  Paragraph [0057-0060], As described above, the Hirschberg algorithm can be used to compute the optimal edit distance between the original byte stream and the new byte stream in linear space and quadratic time. If the stream size is small, usually less than several kilobytes, the optimal edit distance can generally be calculated in a reasonable amount of time. However, if the stream size is not less than thousands of bytes, the time required for the Hirschberg algorithm to compute the optimal edit distance is so long (hours, days, and sometime months) as to make it impractical. Because the new byte stream is typically the modification of the original byte stream, the two byte streams will have many portions in common. Quick identification of the common portions of the byte streams allows the algorithms described herein to operate efficiently and quickly by focusing the difference calculations on smaller byte streams.)
Gu into Hitachi’s invention to use of smaller delta file provides faster transfer time and reduces the opportunity for the introduction of errors into the delta file, thereby increases system reliability. Also reduces the bandwidth required to file transfer, resulting to reduction in operating costs for the wireless service provider as suggested by Gu (See abstract and summary).
Claim 2 is rejected for the reasons set forth hereinabove for claim 1, Hitachi and Gu teach the method of claim 1, 
wherein the step of processing further comprises identifying a plurality of input spans, each respective input span of the plurality of input spans corresponding to a block of data in the input stream(Hitachi, page 3, Display formats
The diff command provides the three display  formats shown below for displaying the differences between files. The output format that is used depends on the specification of options.
Format





Meaning
Traditional display format
This output format is used when none of the -c, -C, -q, -u, -U and -y options is specified.
This format displays the differences between the two files, as well as the start and end 
a: Added
d: Deleted
c: Changed

If a difference extends across multiple lines, the numbers of the start and end lines are shown separated by thecomma (,).
A difference from path-name-1 and a difference from path-name-2 are displayed in this order separated from eachother by ---. < at the beginning of a line indicates a deletion or change from the first input file, while > indicates anaddition or change from the second input file. One space is output after < and >.

Hitachi, page 4-5, 


Traditional display format example
The following example illustrates the traditional display format.
Output exampleC:\USR\JP1\oscmd\bin>diff file1 file2 
1c1,2 <--1. 
< aaaaaaaaaaa <--2. 
--- <--3. 
> aaAAAAAaaaa <--4. 
> bbBBBBBbbbb <--4.
1.  This shows the position of a difference between file1 and file2. To represent the difference between file1 and file2, the symbol a means added, d means deleted, and c means changed. The line number from file1 is displayed before the symbol, and the line number from file2 isdisplayed after it. If there are differences that span multiple lines, the start line and end line numbers are separated by the comma (,).
2.  This shows the difference line in file1.
3.  This shows the boundary between the difference lines in file1 and file2.
4.  This shows the difference lines in file2.  Hitachi, page 1-2, diff command (compared two files)).
Claim 3 is rejected for the reasons set forth hereinabove for claim 2, Hitachi and Gu teach the method of claim 2, 
wherein the step of processing further comprises tracking which respective input spans of the plurality of input spans contribute data to a lexed output of the input stream(Hitachi, page 4-5, 
Traditional display format example
The following example illustrates the traditional display format.
Output exampleC:\USR\JP1\oscmd\bin>diff file1 file2 

< aaaaaaaaaaa <--2. 
--- <--3. 
> aaAAAAAaaaa <--4. 
> bbBBBBBbbbb <--4.
1.  This shows the position of a difference between file1 and file2. To represent the difference between file1 and file2, the symbol a means added, d means deleted, and c means changed. The line number from file1 is displayed before the symbol, and the line number from file2 isdisplayed after it. If there are differences that span multiple lines, the start line and end line numbers are separated by the comma (,).
2.  This shows the difference line in file1.
3.  This shows the boundary between the difference lines in file1 and file2.
4.  This shows the difference lines in file2.  Hitachi, page 1-2, diff command (compared two files).).
Claim 4 is rejected for the reasons set forth hereinabove for claim 1, Hitachi and Gu teach the method of claim 1, further comprising: 
providing a patch file (Gu, paragraph [0028-0029], Contents of the delta file 116 provide an efficient representation of the byte-level differences between the new and the original files. The delta file 116 includes meta-data along with actual data of replacement and/or insertion operations that represents the differences between the new or current version of the associated file and previous versions of the file, as described below. The file differencing algorithm 114 provides any differences between the original 110 and the new 112 files in the delta file 116 using a 
extracting the at least one filter span from the patch file(Gu, paragraph [0248-0249], As reading commences from the delta file, at block 1608, the file updating algorithm uses the pre-defined delta file format as protocol to parse and understand the differences implied in the delta file and creates the new version of file with 100% accuracy. As each record of the delta file is read, the file updating algorithm determines whether additional records are available for reading from the delta file, at block 1610. If additional records are available and read, the file updating algorithm checks the validity of the opcode and the associated fields of the record, at block 1618. When the opcode or any of the additional fields are deemed to be invalid, or if any errors are encountered in the updating process such as an unknown opcode, an output error message is generated to signal an update failure, at block 1614, and operation returns.); and 
creating an ordered listing of the at least one filter span(Gu, paragraph [0248-0249], When the opcodes and associated fields are valid, the file updating algorithm generates the corresponding portion of the new file, at block 1620; remaining records of the delta file are then read, at block 1610. When no additional records remain to be read from the delta file the new file is provided, at block 1612, and operation returns.  Paragraph [0251], In this example of the file updating algorithm, o_ptr represents the pointer pointing to the location where the old version of a file is residing, while the n_ptr represents the pointer pointing to the storage location where the new version of a file is going to be saved. Delta_file represents 
Claim 5 is rejected for the reasons set forth hereinabove for claim 4, Hitachi and Gu teach the method of claim 4, 
wherein the patch file is based on a structural difference file, wherein the structural difference file includes differences between the input stream and the second stream(Gu, paragraph [0028-0029], The file differencing algorithm 114 receives the new file 112, compares it to the original file 110, and calculates the byte-level differences between the compared files, as described below. The file differencing algorithm 114 may also pre-process the original 110 and the new 112 files to reduce the sizes of the files prior to the calculation of the file differences. The file differencing algorithm 114 generates a difference file 116, referred to herein as a delta file, during the comparison.).  
Claim 6 is rejected for the reasons set forth hereinabove for claim 5, Hitachi and Gu teach the method of claim 5, further comprising: 
providing the structural difference file(Gu, paragraph [0030-0031], The delta file 116 is transferred or transmitted to another computer system via the communication path 106. Prior to transfer, the delta file 116 may be compressed using compression techniques known in the art, but is not so limited. The file updating algorithm 118 hosted on the receiving computer system uses the delta file 116 along with the hosted original file 110 to generate or create a copy of the new file 112. This copy of the new file 112 is then used to update the original file 110 hosted on the client device that is targeted for 
Claim 7 is rejected for the reasons set forth hereinabove for claim 2, Hitachi and Gu teach the method of claim 2, 
wherein the step of processing further comprises comparing each respective input span to a list of filter spans(Hitachi, page 4, Side-by-side format,
This output format is used when the -y option is specified. The path-name-1 and path-name-2 lines are combined onone line and output side by side. By default, all lines are output regardless of whether there are any differences onlines. If the length of one combined line exceeds 130 columns, the lengths of the path-name-1 and path-name-2 linesare adjusted so that they can be displayed side by side within 130 columns.
The following symbols are displayed before the lines to indicate the difference:
>: Line was added
<: Line was deleted
|: Line was changed
\ (escape character): path-name-1 line contains no end-of-line code
/: path-name-2 line contains no end-of-line code
By combining the -y option with the -W and --suppress-common-lines options, you can change the outputwidth per line and suppress output of Hitachi, page 1-2, diff command (compared two files).).

Claim 8 is rejected for the reasons set forth hereinabove for claim 1, Hitachi and Gu teach the method of claim 1, 
wherein the step of emitting a statement for the determined at least one input span of the input stream comprises emitting the change delineated by the at least one filter span(Hitachi, page 2, 
--suppress-common-lines
Specifies that lines that have no differences are not to be output. This option takes effect when it is specified together with the -y option.  Hitachi, page 9, Specify the -y option to display lines in side-by-side format and also specify the --suppress-common-lines option to suppress output of lines that have no differences.
C:\TEMP>%ADSH_OSCMD_DIR%diff -y --suppress-common-lines wxy.txt wxyz.txt 
bbbbbbbb 		| bbbBBBbb 
eeeeeeeeeeee 	< 
> hhhhhhhhhhhhhhhhhh
Hitachi, page 1-2, diff command (compared two files).).    
Claim 9 is rejected for the reasons set forth hereinabove for claim 5, Hitachi and Gu teach the method of claim 5, 
wherein the emitted statement for the determined at least one input span of the input stream results in an output of only the differences between the input stream and the second stream(Hitachi, page 2, 
--suppress-common-lines
Specifies that lines that have no differences are not to be output. This option takes effect when it is specified together with the -y option.  Hitachi, page 9, Specify the -y option to display lines in side-by-side format and also specify the --suppress-common-lines option to suppress output of lines that have no differences.
C:\TEMP>%ADSH_OSCMD_DIR%diff -y --suppress-common-lines wxy.txt wxyz.txt 
bbbbbbbb 		| bbbBBBbb 
eeeeeeeeeeee 	< 
> hhhhhhhhhhhhhhhhhh
Hitachi, page 1-2, diff command (compared two files).).  
As per claim 10, this is the computer program product claim to method claim 1. Therefore, it is rejected for the same reasons as above.
As per claim 11, this is the computer program product claim to method claim 2. Therefore, it is rejected for the same reasons as above.
As per claim 12, this is the computer program product claim to method claim 3. Therefore, it is rejected for the same reasons as above.
As per claim 13, this is the computer program product claim to method claim 4. Therefore, it is rejected for the same reasons as above.
As per claim 14, this is the computer program product claim to method claim 5. Therefore, it is rejected for the same reasons as above.
As per claim 15, this is the computer program product claim to method claim 6. Therefore, it is rejected for the same reasons as above.
As per claim 16, this is the computer program product claim to method claim 7. Therefore, it is rejected for the same reasons as above.
As per claim 17, this is the computer program product claim to method claim 8. Therefore, it is rejected for the same reasons as above.
As per claim 18, this is the computer program product claim to method claim 9. Therefore, it is rejected for the same reasons as above.
As per claim 19, this is the system claim to method claim 1. Therefore, it is rejected for the same reasons as above.
As per claim 20, this is the system claim to method claim 2 and claim 3. Therefore, it is rejected for the same reasons as above.
Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY KHUONG THANH NGUYEN whose telephone number is (571)270-7139 and fax number (571)270-8139.  The examiner can normally be reached on M-F 8 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DUY KHUONG T NGUYEN/Primary Examiner, Art Unit 2199